DETAILED ACTION
Claims 1-10, 21-29 and 33 are pending examination in this Office action.
Claims 1, 21 and 33 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
As per claim 33, it is rejected because the applicant has provided evidence that the applicant intends the term "computer-readable storage medium” to include non-statutory matter.  The applicant describes a computer-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums.  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 26 recite the limitation “if the background power consumption current  is greater than the preset value, shortening, by the terminal, the preset time interval”.  There is insufficient antecedent basis for this limitation in the claim.  The claim (nor the parent claim) describes the preset time interval.  Therefore, it is unclear what time interval the claim is referring to. For purposes of examination, the Examiner will interpret the claim as a preset time interval.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 8, 21, 23-25, 27, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai, et al. US Patent Publication 2014/0195843 A1) in view of Jiang, et al. (US Patent Publication 2012/0260118 A1).
Regarding claim 1, Lai teaches a method for reducing power consumption of a terminal, wherein the method comprises:
when a background power consumption current  of the terminal is greater than a preset value [0046-0047, Fig 5, S502-S503; at step S502 a total power consumption value of all currently running background applications is calculated . . . at Step S503 the total power consumed by background applications is compared with a threshold], 
controlling, by the terminal, a target application program, to reduce the background power consumption current, wherein the background power consumption current  is a sum of power consumption current  of all background application programs on the terminal [0046; S502; total power consumption value for all background programs] [0047; at step S506, each program in the scheduling list is automatically deactivated or the user is prompted to deactivate each program in the scheduling list], and
the target application program comprises at least one or more of the following application programs:
a background application program whose use frequency is lower than a preset frequency threshold, a background application program whose power consumption is greater than a preset power consumption threshold [0061; the power consumption of the browser A and the player B exceed a borderline], or a background application program with abnormal power consumption;
wherein the preset value is adjusted according to a state of the terminal [0047; the threshold W is automatically adjusted based on the current power level percentage and is proportional to the current power level percentage].
Lai may not explicitly teach that a background application program whose use frequency is lower than a preset frequency threshold or a background application program with abnormal power consumption.
However, Jiang teaches a similar system for managing power consumption of a device by controlling background applications and further teaches:
when a background power consumption current  of the terminal is greater than a preset value [0056; background tasks may be disabled when the battery life drops below a threshold or the power consumption exceeds a threshold], 
controlling, by the terminal, a target application program, to reduce the background power consumption current, wherein the background power consumption current  is a sum of power consumption current  of all background application programs on the terminal [0056; a user can be notified when the power consumption rate of the mobile computing device crosses a power consumption rate threshold.  The device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0059; if the power consumption rate is exceeded, the device can automatically turn off one or more background tasks], and
the target application program comprises at least one or more of the following application programs:
a background application program whose use frequency is lower than a preset frequency threshold [0060; a mobile computing device can enable or disable background tasks based on how often an application is executed.  A mobile device can be configured to enable background tasks of having a usage that exceeds a first usage threshold or to disable background tasks of an application having a usage below a second usage threshold], a background application program whose power consumption is greater than a preset power consumption threshold [0059; a background task policy can dictate that background task tasks that consume greater amounts of power are turned off before background tasks consuming power amounts of power], or a background application program with abnormal power consumption [0059; a background task policy can dictate that background task tasks that consume greater amounts of power are turned off before background tasks consuming power amounts of power]; and 
wherein the preset value is adjusted according to a state of the terminal [0062; in some embodiments, turning off background tasks can be part of a general power savings mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang.  Lai and Jiang are both directed to methods of managing background power in a mobile device.  Lai teaches triggering a dynamic power saving 
Regarding claim 3, Lai in view of Jiang teaches the method according to claim 1, and Jiang further teaches wherein the target application program further comprises a background application program that runs no user-aware task, wherein the user-aware task comprises at least any one of the following tasks: a health test task, a file download task, a motion detection task, and an audio playback task [0039; the background tasks may be tasks of which the user is not aware (GPS enabled tasks, tasks for which the user is not aware that agents scheduled by the application in the background] [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 4, Lai in view of Jiang teaches the method according to claim 1, and Lai further teaches wherein the method further comprises:
detecting, by the terminal, the background power consumption current  at a preset time interval [0063; power consumption is determined for the background tasks for specific time periods] [0065; background application frequency is determined in a specific time period].

Regarding claim 5, Lai in view of Jiang teaches the method according to claim 4, and Jiang further teaches wherein the method further comprises:
displaying, by the terminal, the a value of background power consumption current on a screen [0056; the device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0057; notification 700 is displayed in response to an application attempting to schedule an agent that would exceed a threshold] [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 7, Lai in view of Jiang teaches the method according to claim 1, wherein the controlling, by the terminal, a target application program specifically comprises:
cleaning, by the terminal, the target application program; or
restricting, by the terminal, the target application program [Jiang, 0042-0044; the system prevents the execution of background agents and may suspend apps/tasks from running].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 8, Lai in view of Jiang teaches the method according to claim 1, and Lai further teaches wherein before the detecting, by the terminal, the background power consumption current  at a preset time interval, the method further comprises:
a battery level triggers a dynamic power saving schedule (triggering the enforcement of the power threshold)] [Fig 2, S27] [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 21, Lai teaches a terminal, comprising a display, a processor, a memory, a bus, and a communications interface, wherein the memory is configured to store a computer-executable instruction; the display, the processor, and the memory are connected by using the bus; and when the terminal runs, the processor executes the computer-executable instruction stored in the memory [0001; the device may be a mobile phone], so that the terminal performs the following step:
the processor is configured to: when a background power consumption current of the terminal is greater than a preset value, control a target application program, to reduce the background power consumption current, wherein the background power consumption current is a sum of power consumption current of all background application programs on the terminal [0046-0047, Fig 5, S502-S503; at step S502 a total power consumption value of all currently running background applications is calculated . . . at Step S503 the total power consumed by background applications is compared with a threshold] [0046; S502; total power consumption value for all background programs] [0047; at step S506, each program in the scheduling list is automatically deactivated or the user is prompted to deactivate each program in the scheduling list], and

a background application program whose use frequency is lower than a preset frequency threshold, a background application program whose power consumption is greater than a preset power consumption threshold [0061; the power consumption of the browser A and the player B exceed a borderline] [0047; the threshold W is automatically adjusted based on the current power level percentage and is proportional to the current power level percentage]. 

However, Jiang teaches a similar terminal, comprising a display, a processor, a memory, a bus, and a communications interface, wherein the memory is configured to store a computer-executable instruction; the display, the processor, and the memory are connected by using the bus; and when the terminal runs, the processor executes the computer-executable instruction stored in the memory, so that the terminal performs the following step:
the processor is configured to: when a background power consumption current of the terminal is greater than a preset value [0056; background tasks may be disabled when the battery life drops below a threshold or the power consumption exceeds a threshold], control a target application program, to reduce the background power consumption current, wherein the background power consumption current is a sum of power consumption current of all background application programs on the terminal [0056; a user can be notified when the power consumption rate of the mobile computing device crosses a power consumption rate threshold.  The device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0059; if the power consumption rate is exceeded, the device can automatically turn off one or more background tasks], and
the target application program comprises at least one or more of the following application programs:
a background application program whose use frequency is lower than a preset frequency threshold [0060; a mobile computing device can enable or disable background tasks based on how often an application is executed.  A mobile device can be configured to enable background tasks of having a usage that exceeds a first usage threshold or to disable background tasks of an application having a usage below a second usage threshold], a background application program whose power consumption is greater than a preset power consumption threshold [0059; a background task policy can dictate that background task tasks that consume greater amounts of power are turned off before background tasks consuming power amounts of power], a background application program whose power consumption is greater than a preset power consumption threshold [0059; a background task policy can dictate that background task tasks that consume greater amounts of power are turned off before background tasks consuming power amounts of power], or a background application program with abnormal power consumption  [0059; a background task policy can dictate that background task tasks that consume greater amounts of power are turned off before background tasks consuming power amounts of power].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 23, Lai in view of Jiang teaches the terminal according to claim 21, wherein the target application program further comprises a background application program that runs no user-aware task, wherein the user-aware task comprises at least any one of the following tasks: a health test task, a file download task, a motion detection task, and an audio playback task [0039; the background tasks may be tasks of which the user is not aware such as GPS enabled tasks, tasks for which the user is not aware that agents scheduled by the application in the background] [0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
power consumption is determined for the background tasks for specific time periods] [0065; background application frequency is determined in a specific time period].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 25, Lai in view of Jiang teaches the terminal according to claim 24, and Jiang further teaches wherein the display is configured to display the a value of background power consumption current on a screen [0056; the device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0057; notification 700 is displayed in response to an application attempting to schedule an agent that would exceed a threshold] [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 27, Lai in view of Jiang teaches the terminal according to claim 21, and Jiang further teaches wherein the processor is specifically configured to clean the target application program or restrict the target application program [0042-0044; the system prevents the execution of background agents and may suspend apps/tasks from running].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 28, Lai in view of Jiang teaches the terminal according to claim 21, and Lai further teaches wherein the processor is further configured to determine the preset value a battery level triggers a dynamic power saving schedule (triggering the enforcement of the power threshold)] [Fig 2, S27] [0066].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.
Regarding claim 33, Jai teaches a computer readable storage medium, comprising an instruction, wherein when the instruction is run on a computer, the computer is enabled to perform the steps of:
when a background power consumption current of the terminal is greater than a preset value [0046-0047, Fig 5, S502-S503; at step S502 a total power consumption value of all currently running background applications is calculated . . . at Step S503 the total power consumed by background applications is compared with a threshold], 
controlling, by the terminal, a target application program, to reduce the background power consumption current, wherein the background power consumption current is a sum of power consumption current of all background application programs on the terminal [0046; S502; total power consumption value for all background programs] [0047; at step S506, each program in the scheduling list is automatically deactivated or the user is prompted to deactivate each program in the scheduling list], and
the target application program comprises at least one or more of the following application programs:
a background application program whose use frequency is lower than a preset frequency threshold, a background application program whose power consumption is greater than a preset power consumption threshold [0061; the power consumption of the browser A and the player B exceed a borderline], or a background application program with abnormal power consumption;
wherein the preset value is adjusted according to a state of the terminal [0047; the threshold W is automatically adjusted based on the current power level percentage and is proportional to the current power level percentage].
Lai may not explicitly teach that a background application program whose use frequency is lower than a preset frequency threshold or a background application program with abnormal power consumption.
However, Jiang teaches a similar computer readable medium for managing power consumption of a device by controlling background applications and further teaches:
when a background power consumption current  of the terminal is greater than a preset value [0056; background tasks may be disabled when the battery life drops below a threshold or the power consumption exceeds a threshold], 
controlling, by the terminal, a target application program, to reduce the background power consumption current, wherein the background power consumption current  is a sum of power consumption current  of all background application programs on the terminal [0056; a user can be notified when the power consumption rate of the mobile computing device crosses a power consumption rate threshold.  The device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0059; if the power consumption rate is exceeded, the device can automatically turn off one or more background tasks], and
the target application program comprises at least one or more of the following application programs:
a mobile computing device can enable or disable background tasks based on how often an application is executed.  A mobile device can be configured to enable background tasks of having a usage that exceeds a first usage threshold or to disable background tasks of an application having a usage below a second usage threshold], a background application program whose power consumption is greater than a preset power consumption threshold [0059; a background task policy can dictate that background task tasks that consume greater amounts of power are turned off before background tasks consuming power amounts of power], or a background application program with abnormal power consumption [0059; a background task policy can dictate that background task tasks that consume greater amounts of power are turned off before background tasks consuming power amounts of power]; and 
wherein the preset value is adjusted according to a state of the terminal [0062; in some embodiments, turning off background tasks can be part of a general power savings mode].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lai and Jiang for the same reasons as disclosed above.

Claims 2, 4, 5, 22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai, et al. US Patent Publication 2014/0195843 A1) in view of Jiang, et al. (US Patent Publication 2012/0260118 A1) and further in view of Gou, et al. (US Patent Publication 2016/0048682 A1).
Regarding claim 2, Lai in view of Jiang teaches the method according to claim 1, but may not explicitly teach wherein the background application program with abnormal power consumption is a background application program whose power consumption current  is greater than a corresponding maximum power consumption current; and before the controlling, by the terminal, a target application program, the method further comprises: obtaining, by the terminal, a preset rule pushed by a cloud server or generated from local statistics, wherein the preset rule comprises a maximum power consumption current corresponding to at least one application program; and identifying, by the terminal according to the preset rule, the background application program with abnormal power consumption from at least one background application program.
However, Gou teaches a similar background power saving method and further teaches wherein the background application program with abnormal power consumption is a background application program whose power consumption current  is greater than a corresponding maximum power consumption current [0019-0020; a list of malicious power-consuming background applications is created (those applications with a power consumption greater than the threshold)]; and
before the controlling, by the terminal, a target application program [0019-0020], the method further comprises:

identifying, by the terminal according to the preset rule, the background application program with abnormal1 power consumption from at least one background application program [0013; determining an application whose background working power consumption is not less than the power consumption threshold as a malicious power-consuming application] [0019-00020] [0053-0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gou with Lai and Jiang.  Lai and Jiang are both directed to methods of managing background power in a mobile device.  Lai teaches triggering a dynamic power saving schedule in which background applications are stopped or otherwise controlled to have their power consumption lowered when the sum of the background applications exceeds a background power consumption threshold.  Jiang teaches another power controlling method in which background applications are controlled when a power consumption threshold is exceeded and Jiang further teaches determining which applications to selectively stop or otherwise control based on their perceived importance, usage frequency, or other metric.  One of ordinary skill in the art would have motivation to combine the teachings of Lai and Jiang to further save battery power in a mobile device by lowering the power consumption of background activities without interfering with the usage of the user.

Regarding claim 4, Lai in view of Jiang teaches the method according to claim 1, and Gou further teaches wherein the method further comprises:
detecting, by the terminal, the background power consumption current  at a preset time interval [0008; power consumption relative to thresholds are determined for time intervals] [0020 ] [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gou with Lai and Jiang for the same reasons as disclosed above.
Regarding claim 5, Lai in view of Jiang and Gou teaches the method according to claim 4, and Jiang further teaches wherein the method further comprises:
displaying, by the terminal, the a value of background power consumption current on a screen [0056; the device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0057; notification 700 is displayed in response to an application attempting to schedule an agent that would exceed a threshold] [0064].

Regarding claim 22, Lai in view of Jian teaches the terminal of claim 22, but may not explicitly teach wherein the background application program with abnormal power consumption is a background application program whose power consumption current is greater than a corresponding maximum power consumption current;
the communications interface is configured to obtain a preset rule pushed by a cloud server or generated from local statistics, wherein the preset rule comprises a maximum power consumption current corresponding to each application program; and
the processor is configured to identify, according to the preset rule, the background application program with abnormal power consumption from at least one background application program.
However, Gou teaches a similar terminal for saving background power and further teaches 
wherein the background application program with abnormal power consumption is a background application program whose power consumption current is greater than a corresponding maximum power consumption current [0019-0020; a list of malicious power-consuming background applications is created (those applications with a power consumption greater than the threshold)];
the communications interface is configured to obtain a preset rule pushed by a cloud server or generated from local statistics, wherein the preset rule comprises a maximum power consumption current corresponding to each application program  [0019-0020] [0040, S106] [0053-0055]; and
2 consumption from at least one background application program [0013; determining an application whose background working power consumption is not less than the power consumption threshold as a malicious power-consuming application] [0019-00020] [0053-0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gou with Lai and Jiang for the same reasons as disclosed above.
Regarding claim 24, Lai in view of Jiang teaches the terminal according to claim 21, and Gou further teaches wherein the processor is further configured to detect the background power consumption current at a preset time interval [0008; power consumption relative to thresholds are determined for time intervals] [0020 ] [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gou with Lai and Jiang for the same reasons as disclosed above.
Regarding claim 25, Lai in view of Jiang and Gou teaches the terminal according to claim 24, and Jiang further teaches wherein the display is configured to display the a value of background power consumption current on a screen [0056; the device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0057; notification 700 is displayed in response to an application attempting to schedule an agent that would exceed a threshold] [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Gou with Lai and Jiang for the same reasons as disclosed above.
Claims 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai, et al. US Patent Publication 2014/0195843 A1) in view of Jiang, et al. (US Patent Publication 2012/0260118 A1) and further in view of Vyas, et al. (US Patent 9,690,685 B2).
Regarding claim 6, Lai in view of Jiang teaches the method according to claim 1, and Lai wherein after the controlling, by the terminal, a target application program, but may not explicitly teach the method further comprises:
if the background power consumption current  is greater than the preset value, shortening, by the terminal, the preset time interval.
However, Vyas teaches another method for controlling background power and further teaches the method further comprises: if the background power consumption current  is greater than the preset value, shortening, by the terminal, the preset time interval [Claim 9:  the detection period of resource power consumption is decreased in response to an indicating that more applications should be terminated (i.e., the power consumption is greater than a preset value)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vyas with Lai and Jiang.  Lai and Jiang are both directed to methods of managing background power in a mobile device.  Lai teaches triggering a dynamic power saving schedule in which background applications are stopped or otherwise controlled to have their power consumption lowered when the sum of the background applications exceeds a background power consumption threshold.  Jiang teaches another power controlling method in which background applications are controlled when a power consumption threshold is exceeded and Jiang further teaches determining which applications to selectively stop or otherwise control based on their perceived importance, usage frequency, or other metric.  One of ordinary skill in the art would have motivation to combine the teachings of Lai and Jiang to further save battery 
Lai and Jiang collectively teach selectively stopping or otherwise limiting background applications when the total power consumed by background applications exceeds a threshold.  Gou teaches another system for performance management by terminating application programs that consume an excessive amount of system resources.  Vyas further teaches determining a time window for identifying background applications that are consuming too much power based on how much total power is being consumed and how many applications are expected to need to be terminated.  For example, if it is determined that few or no applications need to be terminated, a resource friendly relatively longer time window may be used.  However, a shorter time window may be needed to quickly reduce overall power by quickly identifying more applications to terminate if too much background power is being consumed.  One of ordinary skill in the art would have motivation to use a variable time window to further reduce power consumption.
Regarding claim 26, Lai in view of Jian teaches the terminal according to 25, but may not explicitly teach wherein the processor is further configured to: when the background power consumption current is greater than the preset value, shorten the preset time interval.
However, Vyas teaches wherein the processor is further configured to: when the background power consumption current is greater than the preset value, shorten the preset time interval [Claim 9:  the detection period of resource power consumption is decreased in response to an indicating that more applications should be terminated (i.e., the power consumption is greater than a preset value)].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Vyas with Lai and Jiang for the same reasons as disclosed above.
Claims 9, 10 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai, et al. US Patent Publication 2014/0195843 A1) in view of Jiang, et al. (US Patent Publication 2012/0260118 A1) and further in view of Chao, et al. (US Patent Publication 2015/0358810 A1).
Regarding claim 9, Lai in view of Jiang teaches the method according to claim 8, but may not explicitly teach wherein when the terminal is in an active state, the preset value is a first current value, and when the terminal is in an idle state, the preset  value is a second current value, wherein the first current value is greater than the second current value.
However, Chao teaches another method for controlling background applications to remain under a variable threshold and further teaches wherein when the terminal is in an active state, the preset value is a first current value, and when the terminal is in an idle state, the preset  value is a second current value, wherein the first current value is greater than the second current value  [0027; power thresholds are determined based on an operating state . . . .for example background power-saving software configurations are used when  . . . .no other applications or tasks are actively executing on the mobile device’s processor (idle state)] [0050; in a normal mode, the application identifies a software configuration that permits aggressive processing of data (has a high power threshold)]  [0032; the application receives a message to change their power thresholds or change their active software configurations] [0059; the processor may update threshold values associated with the (background) software configurations based on the operating conditions of the mobile device (operating mode)] [0135; power savings are set for background applications].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chao with Lai and Jiang.  Lai and Jiang are both directed to methods of managing background power in a mobile device.  Lai teaches triggering a dynamic power 
Lai and Jiang collectively teach selectively stopping or otherwise limiting background applications when the total power consumed by background applications exceeds a threshold.  Gou teaches another system for performance management by terminating application programs that consume an excessive amount of system resources.  Chao teaches obtaining operating conditions (operating states) of a mobile device to determine how much power should be allotted to groups of programs (background applications).  One of ordinary skill in the art would recognize that more power might be allotted for background applications in a full power mode than in an idle state.  One of ordinary skill in the art would have motivation to use a lower power consumption threshold in an idle mode than in a normal power state to further reduce power consumption.
Regarding claim 10, Lai in view of Jiang and further in view of Chao teaches the method according to claim 9 and Jiang further teaches wherein the method further comprises:
when the background power consumption current  of the terminal is greater than the preset value, displaying, by the terminal, prompt information on the screen, wherein the prompt a user can be notified when the power consumption rate of the mobile computing device crosses a power consumption rate threshold.  The device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable]; and
in response to detection of an operation performed by a user according to the prompt information, controlling, by the terminal, the at least one target application program [0056; a user can be notified when the power consumption rate of the mobile computing device crosses a power consumption rate threshold.  The device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0059; if the power consumption rate is exceeded, the device can automatically turn off one or more background tasks] [0056; the device can monitor the power consumed by background agents and display this information to aid the user in deciding which background tasks to disable] [0057; notification 700 is displayed in response to an application attempting to schedule an agent that would exceed a threshold] [0064].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chao with Lai and Jiang for the same reasons as disclosed above.
Regarding claim 29, Lai in view of Jiang teaches the terminal according to claim 28, but may not explicitly teach wherein when the terminal is in an active state, the preset value is a first current value, and when the terminal is in an idle state, the preset  value is a second current value, wherein the first current value is greater than the second current value.
However, Chao teaches another terminal for controlling background applications to remain under a variable threshold and further teaches wherein when the terminal is in an active state, the power thresholds are determined based on an operating state . . . .for example background power-saving software configurations are used when  . . . .no other applications or tasks are actively executing on the mobile device’s processor (idle state)] [0050; in a normal mode, the application identifies a software configuration that permits aggressive processing of data (has a high power threshold)]  [0032; the application receives a message to change their power thresholds or change their active software configurations] [0059; the processor may update threshold values associated with the (background) software configurations based on the operating conditions of the mobile device (operating mode)] [0135; power savings are set for background applications].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Chao with Lai and Jiang for the same reasons as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Pulpaka, et al. (US Patent 9,292,080 B2) teaches blocking background applications based on power consumption.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/         Primary Examiner, Art Unit 2115                                                                                                                                                                                               	17 March 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that the specification determines a power consumption to be abnormal when its power consumption current value is greater than a  corresponding maximum power consumption current value (threshold).  See for example [0034] of US Patent Publication 2020/0245252 A1.
        2 Examiner notes that the specification determines a power consumption to be abnormal when its power consumption current value is greater than a  corresponding maximum power consumption current value (threshold).  See for example [0034] of US Patent Publication 2020/0245252 A1.